Citation Nr: 0031803	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disability.  

3.  Entitlement to service connection for acquired headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970 and from January 1991 to March 1991.  He served 
in the National Guard from February 1990 to July 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claims of entitlement to service 
connection for hearing loss and left knee disabilities and 
denied entitlement to service connection for headaches.  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for hearing loss in February 1994 and 
notified the veteran of that decision by letter dated 
February 23, 1994; he did not appeal.  

2.  Evidence received since the February 1994 rating decision 
shows that the veteran missed a scheduled November 1999 VA 
audiological examination because notice was mailed to the 
wrong address.  

3.  The RO denied the claim of entitlement to service 
connection for chondromalacia of the patella of the left knee 
in October 1976 and notified the veteran of that decision by 
letter; he did not appeal.  





4.  Evidence received since the October 1976 rating decision 
is duplicative of previously considered evidence or not 
probative of the issue of entitlement to service connection 
for a left knee disability.  

5.  The objective medical evidence does not show that the 
veteran currently has acquired headaches.  


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied reopening 
the claim for service connection for hearing loss is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).

2.  The evidence received since the February 1994 rating 
decision is new and material evidence; the claim of 
entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  The October 1976 rating decision that denied entitlement 
to service connection for chondromalacia of the patella of 
the left knee is final.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).

4.  The evidence received since the October 1976 rating 
decision is not new and material evidence; the claim of 
entitlement to service connection for a left knee disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

5.  Acquired headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss

The evidence prior to February 1994 includes lay statements, 
service department records, service medical records, and 
post-service medical records.  

The veteran's May 1991 and December 1991 statements and 
reports to the July 1976 and May 1993 VA examiners allege 
that he incurred hearing loss while working around helicopter 
noise in Vietnam and that his initial hearing loss was 
aggravated by similar noise during Operation Desert Storm.  
He reported that no work or recreational activities between 
his two periods of military service contributed to his 
hearing loss.  

Service department records, including Forms DD 214, show that 
the veteran served in combat in Vietnam.  He maintained UH-1 
helicopters during one year in Vietnam and six months in 
Germany.  He received a Purple Heart, among many other 
decorations and awards.  During the Persian Gulf War, he was 
called back to active duty for approximately six weeks as a 
helicopter repairman.  A March 1991 Army Certificate of 
Achievement states that the veteran contributed greatly to 
the success of the 3-25th Assault Helicopter Battalion during 
Operation Desert Storm.  

Service medical records show that the veteran reported a 
history of hearing loss and scarring of the left ear at age 
8, which the September 1967 enlistment examiner did not 
consider disabling.  The February 1969 examiner noted a 
history of childhood otitis media, with no sequelae.  The 
September 1970 separation examination report states that the 
veteran had a hearing loss that had not existed prior to 
service.  In July 1976, a VA examiner noted a history of 18 
months of exposure to turbine engine noise in 1969, and the 
diagnosis was noise-induced high frequency hearing loss.  The 
March 1991 diagnosis was asymmetrical hearing loss.  Post-
service medical records include diagnoses of high frequency 
hearing loss in February 1990 and May 1993.  

The RO considered this evidence and denied reopening the 
claim of entitlement to service connection for hearing loss 
in February 1994.  The February 1994 rating decision became 
final because the RO notified the veteran of the decision on 
February 23, 1994, and a notice of disagreement was not filed 
within the prescribed period.  In the absence of a timely 
notice of disagreement, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c);  38 C.F.R. § 20.1103.  In September 
1998, the veteran filed an application to reopen the claim.  
A February 1999 rating decision denied reopening the claim, 
and the veteran timely appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1999).  

The evidence since February 1994 includes additional lay 
statements and correspondence regarding a scheduled VA 
audiological examination.  The lay statements duplicate pre-
February 1994 lay assertions that helicopter and combat noise 
caused acoustic trauma leading to current hearing loss.  The 
correspondence since February 1994 is material, however, 
because it is probative of the issue of entitlement to 
service connection.  The veteran did not receive his November 
1999 VA audiological examination because notice was mailed 
only six days in advance to the wrong address.  The claim is 
reopened because the new and material evidence, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

This claim is further addressed in the remand portion of this 
decision.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disability

The evidence prior to October 1976 includes lay statements, 
service department records, service medical records, and 
post-service medical records.  

The veteran's reports to examiners in September 1967, 
February 1969, and July 1976 show that he fully recovered 
from a dislocation of his left knee in a 1964 car accident 
prior to service and that he sustained a shrapnel wound to 
the left knee in 1969 in Vietnam.  Lay statements assert that 
chondromalacia of the left knee was incurred in active 
service.  

Service department records, including Forms DD 214, show that 
the veteran served in combat in Vietnam.  He maintained UH-1 
helicopters during one year in Vietnam and six months in 
Germany.  He received a Purple Heart, among many other 
decorations and awards.  

Service medical records show that the veteran's lower 
extremities were normal at the September 1967 enlistment 
examination, and he reported injuring his left knee in a 1964 
car accident.  In October 1967, the veteran's private 
examiner stated that the veteran's knee did not bother him at 
all, and an x-ray of the left knee showed no bone 
abnormalities.  The private examiner found no significant 
orthopedic problem and recommended acceptance of the veteran 
into military duty.  A February 1969 military examiner 
confirmed that there were no sequelae from the car accident, 
and the veteran's lower extremities were normal at the 
September 1970 separation examination.  Post-service medical 
records show that July 1976 VA diagnoses included residual 
chondromalacia of the patella of the left knee.  

The RO considered this evidence and denied reopening the 
claim of entitlement to service connection for chondromalacia 
of the patella of the left knee in October 1976.  The October 
1976 rating decision became final because the RO notified the 
veteran of the decision on October 13, 1976, and a notice of 
disagreement was not filed within the prescribed period.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In September 
1998, the veteran filed an application to reopen the claim.  
A February 1999 rating decision denied reopening the claim, 
and the veteran timely appealed.  

New and material evidence has not been submitted to reopen 
the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a) (1999).  The evidence since 
October 1976 includes additional lay statements, service 
department records, and service medical records.  Lay 
statements since October 1976 duplicate pre-October 1976 lay 
assertions that chondromalacia of the left knee was incurred 
in active service.  Service department records show that the 
veteran served six additional weeks of active duty as a 
helicopter repairman during Operation Desert Storm, and 
service medical records show that the veteran's lower 
extremities were normal at the February 1990 National Guard 
enlistment examination.  The additional service department 
and service medical records do not bear directly or 
substantially upon the issue of entitlement to service 
connection because the veteran has asserted all along that a 
left knee disability was incurred during his first period of 
active service.  

The claim is not reopened because the evidence received since 
October 1976 is duplicative of previously considered evidence 
or is not probative of the issue of entitlement to service 
connection for a left knee disability.  



Entitlement to service connection for acquired headaches

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

The VA shall assist a claimant in developing all facts 
pertinent to a claim for benefits under this title.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed lay statements with the RO and declined the opportunity 
for a hearing.  The RO obtained the veteran's service medical 
records, and the RO's October 1998 letter to the veteran 
requested the names of doctors who had treated him for 
headaches since his discharge from the military.  In the 
following two years, the veteran failed to name any doctor 
who had treated him for headaches since service.  The duty to 
assist is not a one-way street.  If the appellant wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the appellant was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, the VA 
fulfilled its duty to assist under 38 U.S.C.A. § 5107(a).  

The claim must be denied because the objective medical 
evidence does not show that the veteran currently has 
acquired headaches.  The representative, whose September 1998 
statement is alone in alleging that the veteran currently has 
headaches, is a lay person who is not competent to make a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  A claim for service connection for a 
disability must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Entitlement to service connection for acquired headaches is 
denied because a preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left knee 
disability is not reopened, and the claim remains denied.  

Entitlement to service connection for acquired headaches is 
denied.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
5107(a) (West 1991).  In particular, the VA has a duty to 
assist the veteran in obtaining a new VA audiological 
examination.  

This matter is remanded to the RO for further development as 
follows:  

1.  The veteran should be afforded a VA 
audiological examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for the scheduled examination(s) 
without good cause could result in the 
denial of the claim(s).  38 C.F.R. 
§ 3.655 (1999).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including pre-service, 
in-service, and post-service bilateral 
hearing conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's current 
bilateral hearing condition; b) the 
etiology of the veteran's current 
bilateral hearing condition; c) whether 
it is as likely as not that a current 
bilateral hearing loss pre-existed the 
veteran's first period of active service 
and was aggravated during either or both 
periods of active service; and d) whether 
it is as likely as not that a current 
bilateral hearing loss was initially 
incurred in either period of active 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  


3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss based on the entire evidence of 
record.  All pertinent laws, regulations, 
and Court decisions should be considered.  
If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

 
- 12 -


- 1 -


